Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In view of the specification, the BRI of the word adjacent is understood to mean “near but not touching” throughout the current Office Action.  Current claim 26 states “an insulator layer” (118, fig. 1G of the current application) “having…a third portion where the inner sidewall is adjacent to a sidewall of the gate” and current claim 32 states “a dielectric spacer” (112, fig. 1G) “is laterally adjacent to the gate”.  As shown in fig. 1G of the current application, the third portion 118 of the insulator layer is adjacent (near but not touching) to a sidewall of the gate 106B because dielectric spacer 112 is therebetweeen.  
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26-27,31-32,35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al (PG Pub 2014/0264632 A1).
Regarding claim 26, Richter teaches a device structure comprising: a fin structure (103-105, figs. 17 and 19); a gate (108) on the fin structure; a source and a drain (104/105) on the fin structure, the gate between the source and the drain; an insulator layer (114, fig. 19b) having a first portion where the inner sidewall is adjacent to a sidewall of the source (104), a second portion (114) adjacent to a sidewall of the drain (105), and a third portion (one of the plural 112) where the inner sidewall is an outer sidewall of the insulator layer, wherein a first of the stressor materials is adjacent to the outer sidewall of the first and second insulator layer portions, but not adjacent to the outer sidewall of the third insulator layer portion, and a second of the stressor materials is adjacent to the outer sidewall of the third insulator layer portion, but not adjacent to the outer sidewall of the first or second insulator layer portions.  
Regarding claim 27, Richter teaches the device structure of claim 26, wherein the first of the stressor materials comprises a metal (tungsten 115, paragraph [0067], or TiN 117, paragraph [0083]).  
Regarding claim 31, Richter teaches the device structure of claim 26, wherein the first (116, fig. 19b) of the stressor materials has portions adjacent to the gate.  
Regarding claim 32, Richter teaches the device structure of claim 26, wherein a dielectric spacer (another of the plural 112, figs. 17b and 19b) is laterally adjacent to the gate, on the fin structure.  
Regarding claim 35, Richter teaches the device structure of claim 26, wherein the gate further includes a gate dielectric layer (107, fig. 17c) on the fin structure and a gate electrode (108) on the gate dielectric layer, and the source and drain include one of P-type or N-type impurity dopants (paragraph [0006]).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (PG Pub 2014/0264632 A1).
Regarding claim 33, Richter does not explicitly teach the device structure of claim 28, wherein the first of the stressor materials induces a larger magnitude of strain on the fin than the second of the stressor materials.  
Richter teaches the magnitude of stress exerted by layer 116 varies with voltages applied to layer 116 (paragraphs [0097][0134]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that, at least sometimes, the first of the stressor (116 or 115) materials induces a larger magnitude of strain on the fin than the second of the stressor materials (115 or 116), depending on the sign and magnitude of applied voltage to layer 116).

Claims 26,29-30,33,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al (PG Pub 2007/0001232 A1) and Yin et al (PG Pub 2013/0241004 A1).
Regarding claim 26, King teaches a device (figs. 1A to 1D) structure comprising, a fin structure (191); a gate (150) on the fin structure; a source (110) and a drain (130) on the fin structure, the gate between the source and the drain; an insulator layer having a first portion (half of layer 161 near 110) where an inner sidewall of the insulator layer is adjacent to a sidewall of the source, a second portion (half of layer 162 near 130) where the inner sidewall is adjacent to a sidewall of the drain, and a third portion (half of layer 161 or 161 near 150) where the inner sidewall is adjacent to a sidewall of the gate; an outer sidewall of the insulator layer 
King does not teach the stressor material to comprise two or more stressor materials.
In the same field of endeavor, Yin teaches two or more stressor materials (7 and 10B, fig. 8, paragraph [0048][0053]) adjacent to an outer sidewall of the insulator layer (5A, paragraph [0046]), for the benefit of improving stress intensity to enhance carrier mobility (paragraphs [0048][0053]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the stressor material to comprise two or more stressor materials, for the benefit of improving stress intensity to enhance carrier mobility.
King in view of Yin teaches “wherein a first of the stressor materials is adjacent to the outer sidewall of the first and second insulator layer portions, but not adjacent to the outer sidewall of the third insulator layer portion, and a second of the stressor materials is adjacent to the outer sidewall of the third insulator layer portion, but not adjacent to the outer sidewall of the first or second insulator layer portions.”
Regarding claim 29, Yin teaches the device structure of claim 26, wherein the first of the stressor materials includes at least one of titanium (TiN layer 10B, paragraph [0053]), tungsten, cobalt, ruthenium, or titanium, or at least one of a compound comprising titanium, a compound comprising tantalum, a compound comprising a group III material, or a compound of tungsten, and the second of the stressor materials comprises a compound of silicon and at least one of oxygen or nitrogen (SiOx layer 7, paragraph [0048]).  .  
Regarding claim 30, Yin teaches the device structure of claim 26, wherein the second of the stressor materials includes at least one titanium (TiN layer 10B, paragraph [0053]), tungsten, cobalt, ruthenium, or titanium, or at least one of a compound comprising titanium, a compound comprising tantalum, a compound comprising a group III material, or a compound of tungsten, and the first of the stressor materials comprises a compound a silicon and at least one of oxygen or nitrogen (SiOx layer 7, paragraph [0048]).  .  
Regarding claims 33 and 34, King in view of Yin does not teach the first of the stressor materials induces a larger magnitude of strain on the fin than the second of the stressor materials, or vice versa.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the first of the stressor materials induces a larger, a smaller, or same, magnitude of strain on the fin than the second of the stressor materials, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al (PG Pub 2007/0001232 A1) and Yin et al (PG Pub 2013/0241004 A1) as applied to claims 26 and 29 above, and further in view of Kang, Chang Yong et al 2008, ‘Effects of Film Stress Modulation Using TiN Metal Gate on Stress Engineering and Its IEEE Electron Device Letters, vol. 29, no. 5, pp. 487-490.  
Regarding claims 33 and 34, the previous combination does not teach the first of the stressor materials induces a larger magnitude of strain on the fin than the second of the stressor materials, or vice versa.  
In the same field of endeavor, Kang teaches the magnitude of stressor material TiN changes with the thickness of the layer (right column, page 488).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to adjust the magnitude of stressor material TiN by varying it’s thickness to optimize the stress magnitude for its intended use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (PG Pub 2014/0264632 A1) and Or-Bach et al (PG Pub 2015/0348945 A1).
Regarding claim 42, Richter teaches a device structure comprising: a first device structure (1001, fig. 10, which can be a p-channel transistor shown as 1602, fig. 19, paragraph [0217][0219]) comprising: a first fin structure; a first gate on the first fin structure; a first source and a first drain on the fin structure, the first gate between the first source and the first drain; an insulator layer having a first insulator layer portion where an inner sidewall of the insulator layer is adjacent to a sidewall of the source, a second insulator layer portion where the inner sidewall is adjacent to a sidewall of the where the inner sidewall is adjacent to a sidewall of the gate; and PCT Application. No.5Docket No: 0LD 149256-PCT-US PCT/US2018/013596a first stressor material adjacent to an outer sidewall of both the first insulator layer portion and the second insulator layer portion, but not adjacent to the outer sidewall of the third insulator layer portion, and a second stressor material adjacent to the outer sidewall of the third insulator layer portion (see claim 26), but not adjacent to the outer sidewall of the first or second insulator layer potions; and a second device structure (1002, fig. 10, which can be an n-channel transistor shown as transistor 1602, fig. 19, paragraphs [0217][0219]), the second device structure comprising: a second fin structure; a second gate on the second fin structure; a second source and a second drain on the second fin structure; a dielectric layer having a first dielectric layer portion where an inner sidewall of the dielectric layer is adjacent to a sidewall of the second source, a second dielectric layer portion where the inner sidewall of the dielectric layer is adjacent to a sidewall of the second drain, and a third dielectric layer portion where the inner sidewall of the dielectric layer is adjacent to a sidewall of the second gate; and a third stressor material adjacent to an outer sidewall of the first dielectric layer portion and the second dielectric layer portion, but not adjacent to the outer sidewall of the third dielectric layer portion, and a fourth stressor material adjacent to the outer sidewall of the third dielectric layer portion, but not adjacent to the outer sidewall of the first or second dielectric layer portion (see claim 26).  
Richter does not teach the structure to be a stacked device structure or a second device structure above the first device structure.
In the same field of endeavor, Or-Bach teaches a stacked device structure (fig. 7J) and a second device structure (702) above the first device structure (700), for the benefit of making a device that is smaller and that is faster (paragraph [0193]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the structure to be a stacked device structure and to make the second device structure above the first device structure, for the benefit of making a device that is smaller and that is faster.
Regarding claim 43, Richter teaches the device structure of claim 42, wherein at least one of the stressor materials comprises a metal (see claim 27).  
Regarding claim 44, Richter in view of Or-Bach teaches the device structure of claim 42, wherein the first gate (741, figs. 7G and 7J of Or-Bach) is on a plane directly above the second gate (761 of Or-Bach) and wherein the first fin structure (analogous to 736/737/736 in figs. 7E and 7J of Or-Bach) is on a plane directly above the second fin structure (analogous to 706/707/706 in figs. 7A, 7E and 7J of Or-Bach).  
Regarding claim 45, Or-Bach teaches the first fin structure is parallel to the second fin structure and the first gate structure is parallel to the second gate structure (fig. 7J).
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. See the BRI of the word adjacent above.
Allowable Subject Matter
Claims 36 and 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior arts do not teach
“forming an opening in the first of the stressor materials adjacent to the outer sidewall of the third insulator portion and forming a second of the stressor materials in the opening and separated from the sidewall of the gate by the third insulator portion” (claim 36).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899